Case 3:18-cv-00428-DMS-MDD Document 446 Filed 08/14/19 PageID.7421 Page 1 of 14



         Lee Gelernt*                              Bardis Vakili (SBN 247783)
    1    Judy Rabinovitz*                          ACLU FOUNDATION OF SAN
         Anand Balakrishnan*                       DIEGO &
    2    Daniel A. Galindo (SBN 292854)            IMPERIAL COUNTIES
         AMERICAN CIVIL LIBERTIES                  P.O. Box 87131
    3    UNION FOUNDATION                          San Diego, CA 92138-7131
         IMMIGRANTS’ RIGHTS PROJECT                T: (619) 398-4485
    4    125 Broad St., 18th Floor                 F: (619) 232-0036
         New York, NY 10004                        bvakili@aclusandiego.org
    5    T: (212) 549-2660
         F: (212) 549-2654                         Stephen B. Kang (SBN 292280)
    6    lgelernt@aclu.org                         Spencer E. Amdur (SBN 320069)
         jrabinovitz@aclu.org                      AMERICAN CIVIL LIBERTIES
    7    abalakrishnan@aclu.org                    UNION FOUNDATION
         dgalindo@aclu.org                         IMMIGRANTS’ RIGHTS PROJECT
    8                                              39 Drumm Street
         Attorneys for Petitioners-Plaintiffs      San Francisco, CA 94111
    9    *Admitted Pro Hac Vice                    T: (415) 343-1198
                                                   F: (415) 395-0950
   10                                              skang@aclu.org
                                                   samdur@aclu.org
   11

   12

   13

   14
                             UNITED STATES DISTRICT COURT
   15                      SOUTHERN DISTRICT OF CALIFORNIA

   16
        Ms. L., et al.,                                  Case No. 18-cv-00428-DMS-MDD
   17
                              Petitioners-Plaintiffs,
   18   v.
                                                         Date Filed: August 14, 2019
   19   U.S. Immigration and Customs Enforcement
        (“ICE”), et al.
   20                                                    SUPPLEMENTAL BRIEF IN
                                                         SUPPORT OF MOTION TO
   21                          Respondents-Defendants.   ALLOW PARENTS
                                                         DEPORTED WITHOUT THEIR
   22                                                    CHILDREN TO TRAVEL TO
                                                         THE UNITED STATES
   23

   24

   25

   26
   27

   28
Case 3:18-cv-00428-DMS-MDD Document 446 Filed 08/14/19 PageID.7422 Page 2 of 14



    1                                    INTRODUCTION
    2         Plaintiffs submit this brief in response to the Court’s three questions in its
    3   July 29 Order Requesting Supplemental Briefing.
    4          Question 1:
    5          What was the legal basis for the deportation of the 21 parents subject to this
        motion? It appears the majority of them (A.D.G., D.C.C., D.J.M., D.J.M.C., D.P.F.,
    6   D.X.C., E.C.C., E.A.S.M., J.A.A., O.U.R.M., R.A.R.A., S.A.C. and S.T.S.) signed
    7   some kind of paperwork, but the exact nature of that paperwork is unclear. Three
        others (B.L.S.P., E.F.A.R. and M.L.D.A.) either withdrew or abandoned their
    8   requests for asylum after receiving credible fear interviews or hearings. The legal
    9   basis for deporting the remaining five (C.A.C., C.P.E., E.L.D.H., L.R.M. and
        S.X.C.) is unclear. The Court requests further information from the parties about
   10   the legal bases for these deportations, along with any documents underlying these
   11   deportations, if any.
   12         Answer:
   13         All 21 parents were deported pursuant to orders of removal. As explained

   14   further in the answer to Question 2 below, all the orders were illegal and do not

   15   prevent the Court from ordering their return for new hearings.

   16         Parents were issued three different types of orders.

   17          15 were issued Expedited Removal Orders: C.A.C.; C.P.E.; D.C.C.;

   18            D.J.M.; D.J.M.C.; D.P.F.; D.X.C.; E.A.S.M.; E.C.C.; E.F.A.R.;

   19            O.U.R.M.; R.A.R.A.; S.A.C.; S.T.S.; S.X.C.

   20          3 were issued Reinstated Orders of Removal: A.D.G.; E.L.D.H.; L.R.M.1

   21          3 were issued Orders of Removal from an Immigration Judge: B.L.S.P.;

   22            J.A.A; M.L.D.A.2

   23   1
          An individual who is processed for expedited removal is entitled to a credible fear
   24   interview in order to pursue asylum. Those who have returned to the United States
        after being previously ordered removed may be placed in specialized proceedings
   25   known as reinstatement proceedings, where they can pursue withholding of removal
   26   or relief under the Convention Against Torture. In these proceedings, individuals
        are entitled to a reasonable fear interview.
        2
   27     The entirety of the government’s document production provided in response to the
   28   Court’s order, are submitted with this brief as exhibits in sealed exhibits 1 and 2.
        Sealed Exhibit 1 includes the documents the government provided specific to each

                                                   1
Case 3:18-cv-00428-DMS-MDD Document 446 Filed 08/14/19 PageID.7423 Page 3 of 14



   1         Question 2:
   2          How was the deportation of each of these parents unlawful? Specifically,
   3   aside from the legal authority cited in the parties’ briefs, is there any other legal
       basis for a court order requiring the Government to allow these parents to travel to
   4   the United States? Does the failure to provide a credible fear interview when
   5   required automatically render a subsequent deportation unlawful?
   6         Answer:
   7         All 21 of the deportations were illegal. All 21 parents suffered the
   8   unconstitutional trauma of separation from their children. The parents’ declarations
   9   amply document how the trauma of having minor children taken away from them
  10   harmed their ability to navigate the asylum process. The trauma, and coercion, was
  11   amplified by the communicated threat that any attempt to seek asylum would be
  12   accompanied by an extended period of separation. It resulted in individuals not
  13   raising bona fide claims, relinquishing claims before the process had completed, or
  14   simply being impeded from properly raising their claims.
  15         This Court has already held that each of the parents was entitled to proceed
  16   through the entirety of their proceedings while accompanied with their children. As
  17   this Court further explained, “arriving on the United States soil with one’s minor
  18   child to pursue relief extended by U.S. law—as well as international law to which
  19   the United States has acceded—calls out for careful assessment of how
  20   governmental actors treat such people and whether constitutional protections should
  21   apply.” Ms. L. v. ICE, 302 F. Supp. 3d 1149, 1164 (S.D. Cal. June 6, 2018). Under
  22   the “particular circumstances” of those who have come to the United States to seek
  23   asylum, the policy of separating family members is so “brutal” and “offensive” as
  24   to violate the right to family unity. Id.
  25         As the Ninth Circuit has recognized, the existence of the right to seek asylum
  26   is meaningless if the ability to raise a fear, or present a claim, is impeded by
  27
  28   parents removal proceeding. Sealed Exhibit 2 includes a set of documents that the
       government provided that record relinquishment decisions by parents.
                                               2
                                                                                 18cv0428
Case 3:18-cv-00428-DMS-MDD Document 446 Filed 08/14/19 PageID.7424 Page 4 of 14



   1   government coercion or unconstitutional conduct. The statutory right to seek
   2   asylum “may be violated by a pattern or practice that forecloses the opportunity to
   3   apply,” Campos v. Nail, 43 F.3d 1285, 1288 (9th Cir. 1994), or that “interfere[s]
   4   with plaintiff class members’ exercise of their right to apply.” Orantes-Hernandez
   5   v. Thornburgh, 919 F.2d 549, 564 (9th Cir. 1990) (upholding permanent injunction
   6   against unlawful interference with opportunity to meaningfully apply for asylum);
   7   Orantes-Hernandez v. Holder, 321 Fed. App’x 625, 626-27 (9th Cir. 2009)
   8   (refusing to dissolve the injunction); Campos, 43 F.3d at 1287 (affirming an
   9   injunction against a practice that interfered with the statutory right to apply for
  10   asylum: an immigration judge’s practice of denying transfer motions to asylum
  11   seekers who had moved across the country); cf. M.M.M., 347 F. Supp. 3d at 534
  12   (declining to presume waiver of children’s asylum rights) (citing, inter alia, United
  13   States v. Lopez-Vasquez, 1 F.3d 751, 754 (9th Cir. 1993) (“Courts should indulge
  14   every reasonable presumption against waiver, and they should not presume
  15   acquiescence in the loss of fundamental rights.”) (citations omitted)).
  16         The Ninth Circuit has further made clear that a Court has the power to order
  17   that the government allow parents with wrongfully entered final orders of removal
  18   to return to “take advantage of the procedures to which he is entitled.” Walters v.
  19   Reno, 145 F.3d 1032, 1051 (9th Cir. 1998); see also Pl. Br. on Deported Parents at
  20   11-12, Dkt. 418 (citing additional authorities for courts’ power to order the return of
  21   deportees to redress illegalities in expedited removal or asylum proceedings).
  22         As set out below, the trauma of family separation, in conjunction with
  23   statutory and regulatory violations, rendered their removal orders invalid, regardless
  24   of the type of order of each received.
  25             Category 1: Two parents whose records reflect that they requested a
                 fear screening, but who did not receive a screening.
  26
             For two of the parents, both their declarations and the government’s
  27
  28
                                                  3
                                                                                 18cv0428
Case 3:18-cv-00428-DMS-MDD Document 446 Filed 08/14/19 PageID.7425 Page 5 of 14



   1   evidentiary disclosures (the I-213 Form)3 confirm that the parents raised a fear; they
   2   nonetheless did not receive a credible or reasonable fear interview. These two
   3   parents are D.J.M.C. and S.A.C. See Sealed Exhibit 1 at 50-82 (I-213 for D.J.M.C.),
   4   at 166-173 (I-213 for S.A.C.).
   5         As this Court has recognized, by statute the government has the obligation to
   6   provide every person placed in expedited removal who claims a fear of persecution
   7   or torture with a credible fear interview. 8 U.S.C. § 1225(b)(1)(A); M.M.M. v.
   8   Sessions, 347 F. Supp. 3d 526, 533 (S.D. Cal. 2018) (describing statutorily-
   9   prescribed, nondiscretionary duty to provide credible fear screenings to noncitizens
  10   who express fear). Similarly, those parents who are placed in reinstatement of
  11   removal proceedings because they re-entered the United States after being
  12   previously ordered removed must be provided with the reasonable-fear process
  13   upon expressing a fear of removal. See 8 C.F.R. § 241.8(e).
  14         Critically, both the statutes and the regulations place an affirmative and
  15   mandatory obligation upon the government to initiate the credible or reasonable fear
  16   screening process if the noncitizen expresses a fear of return. See 8 U.S.C. §
  17   1225(b)(1)(A)(ii) (establishing credible fear screening process); see also 8 C.F.R. §
  18   253.3(b)(4) (“if an alien subject to the expedited removal provisions indicates an
  19   intention to apply for asylum, or expresses a fear of persecution or torture, or a fear
  20   of return . . . the inspecting officer shall not proceed further with removal of the
  21   alien until the alien has been referred to an interview by an asylum officer”)
  22   (emphasis added); 8 C.F.R. 241.8(e) (“If an alien [subject to reinstatement]
  23   expresses a fear of returning to the country designated in that order, the alien shall
  24   be immediately referred to an asylum officer for an interview to determine whether
  25   the alien has a reasonable fear of persecution or torture) (emphasis added). Accord
  26   M.M.M., 347 F. Supp. 3d at 533 (finding that children of class member parents had
  27
       3
  28     The I-213 is the form that Customs and Border Patrol agents complete soon after
       initially apprehending an individual.
                                                4
                                                                                 18cv0428
Case 3:18-cv-00428-DMS-MDD Document 446 Filed 08/14/19 PageID.7426 Page 6 of 14



   1   nondiscretionary and enforceable right to credible fear hearings under Section
   2   1225(b)(1)(A)(ii)).
   3        Category 2: Twelve parents who requested a fear screening, but the
            government I-213 Form does not reflect the request.
   4
             Twelve of the parents have set out sworn declarations explaining that they
   5
       claimed a fear of removal but did not receive a fear screening.4 But the I-213 Form
   6
       does not reflect that they claimed a fear. The government documents are
   7
       incomplete and unreliable, and cannot rebut the Plaintiffs’ declarations.
   8        a. The documentation provided by the government is unreliable and
   9           incomplete.
  10         On August 7, the government provided documents related to the 21 deported

  11   parents. For most parents the government has provided two types of documents:

  12   the paperwork for their order of removal, and an I-213 Form.

  13         There are clear indications that the government’s disclosures do not include

  14   all the documents in the government’s possession relevant to the parents. There are

  15   documents internally referenced in the disclosures that are not included.5

  16   Moreover, as a general matter, when an individual is referred for or receives a fear

  17   hearing, transcripts are produced, but these generally have not been provided.

  18         The I-213’s on their own are not a reliable indicator of whether a noncitizen

  19   expressed a fear of persecution.6 These forms are completed by a single officer,

  20
       4
         The twelve parents are: A.D.G.; C.A.C.; C.P.E.; D.C.C.; D.J.M.; D.P.F.; D.X.C.;
  21   E.C.C.; L.R.M.; R.A.R.A.; S.T.S.; and S.X.C.
       5
  22     Accompanying the I-213 will often be a document that is a record or transcript of
       an interview. For example, the government disclosures for D.J.M.C. include a
  23   transcript of the interview. For the vast majority of the deported parents, there is no
  24   transcript of the interview, although I-213s do refer to these documents. See, e.g.
       disclosure regarding C.A.C., Sealed Ex. 1 at 24, D.P.F., id. at 88, E.L.DH., id. at
  25   130 (I-213s refer to an I-215 Record of a Sworn Statement, but no such form in the
  26   government’s disclosures); see also S.A.C., id. at 172; S.X.C., id. at 184 (same for
       I-867 forms showing questions asked and answers regarding fear of return).
  27   6
         For several parents, their I-213s do not even mention that they were separated
  28   from their children. See, e.g., I-213s for: A.D.G., Sealed Ex. 1 at 3-6; B.L.S.P., id.
       at 15-18; S.X.C., id. at 183-184.
                                                   5
                                                                                18cv0428
Case 3:18-cv-00428-DMS-MDD Document 446 Filed 08/14/19 PageID.7427 Page 7 of 14



   1   and not subject to review. The uniform assessment of I-213’s used in the expedited
   2   removal and credible fear context — including by a study commissioned by
   3   Congress — is that they are replete with errors, particularly with regard to records
   4   of whether individuals stated a fear. See U.S. Comm’n on Int’l Religious Freedom,
   5   Report on Asylum Seekers in Expedited Removal: Volume I: Findings &
   6   Recommendations 4-5, 10 (2005) (“2005 USCIRF Study”) at 53-557 (finding that in
   7   15% of observed cases, when a noncitizen expressed a fear of return to an
   8   immigration officer during the inspections process, the officer failed to refer the
   9   individual to an asylum officer for a credible fear interview). Even when
  10   immigration officers do take statements from noncitizens, the statements are “often
  11   inaccurate and nearly always unverifiable.” 2005 USCIRF Study at 53, 55, 74; see
  12   also U.S. Comm’n on Int’l Religious Freedom, Barriers to Protection: The
  13   Treatment of Asylum Seekers in Expedited Removal 2 (2016) (“2016 USCIRF
  14   Study”) at 218; Human Rights Watch, You Don’t Have Rights Here 6 (2014)
  15   (finding that fewer than half of individuals interviewed who claimed a fear of return
  16   were referred for credible fear hearings).9
  17         Even if the individual had not expressed a fear at the time the I-213 Form
  18   was completed, but later expressed a fear, he or she should have been given a fear
  19   screening, as the obligation to provide a fear interview extends to anytime an
  20   individual claims a fear of removal while in ICE custody. Indeed, the regulations
  21   expressly bar the immigration officer from “proceed[ing] further with removal” if
  22   the noncitizen expresses a fear. 8 C.F.R. § 253.3(b)(4). See Supplemental
  23   Govindaiah Declaration. Therefore, even if the I-213s are reliable as a snapshot of
  24   a specific moment, an individual may still have claimed a fear later. And here, all
  25
       7
  26     https://www.uscirf.gov/sites/default/files/resources/stories/pdf/asylum_seekers/Vol
       ume_I.pdf
  27   8
         https://www.uscirf.gov/sites/default/files/Barriers%20To%20Protection.pdf
       9
  28     https://www.hrw.org/report/2014/10/16/you-dont-have-rights-here/us-border-
       screening-and-returns-central-americans-risk
                                                   6
                                                                                18cv0428
Case 3:18-cv-00428-DMS-MDD Document 446 Filed 08/14/19 PageID.7428 Page 8 of 14



   1   the parents have sworn they did express a fear.
   2         Finally, and fundamentally, the I-213’s do not reflect the coercion of
   3   separation, or any statements made to the parents by inspecting officers about how
   4   any claim for fear would result in their continued separation. This sort of coercion
   5   resulted in parents deciding to relinquish any claim for fear. See, e.g., Declaration
   6   of D.X.C. ¶¶ 23, 24, Sealed Addendum 1 to Dkt. 418 at 77 (D.X.C. claimed a fear,
   7   was then told that he would be separated permanently if he claimed asylum, and
   8   then signed a document he could not read relinquishing his claim).
   9          b. Parents with specific language needs were not provided with needed
                 interpretation.
  10
              Within this category of parents whose fear requests were not recorded on the
  11
       I-213 Form, there is a subset of parents who spoke only an indigenous language and
  12
       would therefore have had a particularly difficult time. At each stage of the process,
  13
       regulations and due process provide that are entitled to interpretive assistance. 8
  14
       CFR § 235.3(b)(2)(ii); 8 C.F.R. § 208.30(d)(5). Cf. Matter of Tomas, 19 I. & N.
  15
       Dec. 464, 465 (BIA 1987) (“The presence of a competent interpreter is important to
  16
       the fundamental fairness of a hearing, if the alien cannot speak English fluently”);
  17
       Perez-Lastor v. I.N.S., 208 F.3d 773, 778 (9th Cir. 2000) (failure to provide
  18
       interpretation violates due process)
  19
             For example, parents submitted declarations attesting to the fact that, though
  20
       they were indigenous language speakers, they were interviewed and provided
  21
       documents to sign in either English or Spanish. See, e.g., Declarations of D.J.M,
  22
       Sealed Addendum 1, Dkt. 418, at 29, S.T.S., Id. at 142, S.X.C., Id. at 146. The I-
  23
       213s for these parents are thus especially unreliable indicators of whether they had
  24
       a fear of returning and expressed that fear to an officer.
  25              Category 3: Four parents who raised a fear of return, but withdrew
  26              their claims before their fear-screening procedures were complete.
  27         It is counsel’s understanding that four parents — E.A.S.M., E.L.D.H.,

  28   E.F.A.R., and O.U.R.M. — initially claimed a credible or reasonable fear, but

                                                 7
                                                                                18cv0428
Case 3:18-cv-00428-DMS-MDD Document 446 Filed 08/14/19 PageID.7429 Page 9 of 14



   1   withdrew their claims before the completion of their fear-screening procedures.
   2   The decision to withdraw claims before the completion of process was a product of
   3   the coercion of their separation.
   4         The government’s disclosures reflect that in two of these cases – that of
   5   E.L.D.H. and E.F.A.R. – the parent received a negative fear determination and then
   6   withdrew their claim rather than seek Immigration Judge review of that
   7   determination. That review is a key procedural right. In both credible and
   8   reasonable fear proceedings, applicants are entitled to both an initial interview and
   9   to Immigration Judge review of any denial of their claims. See 8 U.S.C. §
  10   1225(b)(1)(B)(iii)(III); 8 C.F.R. 208.30(g) (right to seek IJ review of a negative
  11   credible fear decision); id. 208.31(g) (right to IJ review of a negative reasonable
  12   fear decision).
  13         Coercion played a role in the negative findings. For example, E.F.A.R.’s
  14   months of separation resulted in debilitating headaches, severe weight loss,
  15   depression, and suicidal ideations. He was unable to explain his story to the asylum
  16   officer, and decided not to seek review after an ICE official told him doing so
  17   would be pointless. E.F.A.R. Decl. ¶¶ 14-22, Sealed Addendum 1 to Dkt. 418 at
  18   101-102. The role coercion and trauma played, and the need for IJ review to
  19   correct it, is confirmed by the fact that his wife passed a fear screening process on
  20   the basis of similar claims. See Sealed Exhibit 3 (positive credible fear results for
  21   E.F.A.R.’s wife). See also E.L.D.H. Decl. ¶¶ 5-6 (told that further pursuing asylum
  22   could result in detention for more than a year without his son, and decided he
  23   “couldn’t take it anymore”).
  24         Category 4: Three parents who were in proceedings before an
             Immigration Judge but relinquished their asylum claims.
  25
             Two parents, B.L.S.P. and M.L.D.A., passed their fear screening but chose to
  26
       withdraw their claims after being placed in full Section 240 removal proceedings,
  27
       because of the coercion of their forced, and extended separation from their children.
  28
       A third parent, J.A.A., was placed directly in Section 240 proceedings after being
                                                 8
                                                                                18cv0428
Case 3:18-cv-00428-DMS-MDD Document 446 Filed 08/14/19 PageID.7430 Page 10 of 14



    1   separated from their child.10
    2         The fact that a parent who had been separated from their child and had
    3   passed a credible fear screening would nonetheless relinquish their claim is a
    4   testament to the profoundly coercive nature of the separation policy. This is
    5   precisely what occurred with B.L.S.P.: she was separated in November of 2017,
    6   passed a credible fear interview in January of 2018, and spent five months detained
    7   and separated waiting for a hearing, before finally withdrawing her claim for relief
    8   on May 23, 2018. But for the government’s unlawful separation of her from her
    9   child, she would have remained in proceedings. The coercive impact of separation,
   10   which is nowhere addressed or acknowledged in the government’s evidentiary
   11   disclosures, permeated every step of the asylum process. See Application of
   12   B.L.S.P, Addendum 1, Dkt. 418 at 6-10. See also Declaration of M.L.D.A.,
   13   Addendum 1, Dkt. 418 at 122 (describing the psychological trauma and epileptic
   14   seizures that accompanied extended separation from child and led to relinquishment
   15   of bona fide claim for protection).
   16          Question 3:
   17          Assuming there is a legal basis to order the return of these parents, is there
        any reason why any of these parents would be disqualified from that relief? For
   18   example, in their opposition to the motion, Defendants state that before the motion
   19   was filed, at least two of the 21 parents actually returned to the United States and
        were again removed. (See Opp’n to Mot. at 13 n.2, ECF No. 428 at 14.) The
   20   evidence submitted in support of this assertion reflects that one of these individuals
   21   was subject to a removal order that predated their removal from last year. (Opp’n to
        Mot., Ex. D, ECF No. 428-4 at 4.) The evidence also reflects that the other
   22   individual, who was again deported without his child despite being “identified as a
   23   member of a Separated Family Unit,” “claimed no fear if returned to his native
        country of citizenship.” (Id., ECF No. 428-4 at 6-7.) Plaintiffs did not address this
   24   evidence in their reply brief or at oral argument, but the Court requests Plaintiffs’
   25   position on whether and how this evidence affects these individuals’ requests to
        return to the United States. The Court also discovered that parent L.R.M. pleaded
   26   guilty to felony re-entry after deportation in connection with his entry into the
   27
        10
   28     Besides the order of removal of the Immigration Judge deporting J.A.A., the
        government production does not provide records of that immigration proceeding.
                                                 9
                                                                                18cv0428
Case 3:18-cv-00428-DMS-MDD Document 446 Filed 08/14/19 PageID.7431 Page 11 of 14



    1   United States last year. The Court requests the parties’ positions on whether and
        how that affects L.R.M.’s eligibility for travel back to the United States.
    2
              Answer:
    3
              In Plaintiffs’ view, there is no reason why these 3 parents should be
    4
        disqualified from relief.
    5
              a.     The two parents (R.A.R.A. & M.L.D.A.) whom the government
    6
        identified in Dkt. 428, as having returned to the United States to reunify with their
    7
        children are not disqualified. In both of these cases, parents who were distraught at
    8
        their separation attempted to return to the United States, without the aid of their
    9
        individual attorneys.
   10
              R.A.R.A. returned to the United States with the goal of reunifying with his
   11
        daughter. After being detained, and isolated, he attempted to claim asylum to
   12
        officials who dismissed his requests. He was told to sign documents that he did not
   13
        understand. He has thus not received a fair opportunity to seek asylum, and seeks to
   14
        do so. See Declaration of R.A.R.A., Sealed Exhibit 4.
   15
              Although Plaintiffs maintain that M.L.D.A. has the ability to seek return as
   16
        well, Plaintiffs are not seeking her return at this time because M.L.D.A. has not
   17
        been in communication with her individual counsel in recent weeks. As set out in
   18
        her declaration supporting return, M.L.D.A. was separated from her children after
   19
        fleeing serious sexual violence in her home country. Her separation from her
   20
        children resulted in her experiencing epileptic seizures while in detention, and
   21
        deciding to withdraw her claim for relief. Declaration of M.L.D.A., Sealed
   22
        Addendum 1, Dkt. 418 at 122. After her removal, M.L.D.A. attempted to travel
   23
        back to the United States to reunify with her children, and it was during her repeat
   24
        journey through Mexico that communication with individual counsel ended.
   25
        Plaintiffs’ counsel are extremely concerned about her mental and physical well-
   26
        being. Given her history of trauma and her mental health, any statements she may
   27
        have made upon her return and re-detention after her separation may have been
   28
        involuntary or unknowing, particularly given the fact that she did not claim a fear,
                                                10
                                                                                 18cv0428
Case 3:18-cv-00428-DMS-MDD Document 446 Filed 08/14/19 PageID.7432 Page 12 of 14



    1   despite having previously based a fear screening and relinquished her claim.
    2   Accordingly, Plaintiffs’ counsel are attempting to locate M.L.D.A., but are not
    3   seeking her return or further relief until communication is re-established.
    4         b.     L.R.M.’s conviction for felony reentry does not disqualify him from
    5   seeking relief. That conviction does not override L.R.M.’s right to seek relief from
    6   persecution and, at a minimum, withholding of removal.
    7         Nothing in the asylum statute bars L.R.M. from seeking asylum based solely
    8   on his conviction for felony reentry. Even if L.R.M.’s prior removal order was
    9   reinstated, he could still pursue withholding of removal. See 8 C.F.R. § 241.8;
   10   Fernandez-Vargas v. Gonzales, 548 U.S. 30, 35 n.4 (2006).
   11         Moreover, as the Court has previously noted, a conviction for felony reentry
   12   does not justify a separation, nor does it remove a parent from the Ms. L. class. See
   13   Memorandum on Motion to Enforce Preliminary Injunction, Dkt. 439 at 22 n.6
   14   (collecting authorities, and citing July 16, 2018 Transcript at 53:13-18). The Court
   15   is well within its equitable powers to enforce its injunction by ordering that the
   16   parent be allowed to travel to the United States to present his asylum claim.
   17                                      CONCLUSION
   18         The Court should grant Plaintiffs’ Motion.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  11
                                                                                 18cv0428
Case 3:18-cv-00428-DMS-MDD Document 446 Filed 08/14/19 PageID.7433 Page 13 of 14



        Dated: August 14, 2019              Respectfully Submitted,
    1
                                            /s/Lee Gelernt
    2   Bardis Vakili (SBN 247783)          Lee Gelernt*
        ACLU FOUNDATION OF SAN              Judy Rabinovitz*
    3   DIEGO & IMPERIAL COUNTIES           Anand Balakrishnan*
        P.O. Box 87131                      Daniel A. Galindo (SBN 292854)
    4   San Diego, CA 92138-7131            AMERICAN CIVIL LIBERTIES
        T: (619) 398-4485                   UNION FOUNDATION
    5   F: (619) 232-0036                   IMMIGRANTS’ RIGHTS PROJECT
        bvakili@aclusandiego.org            125 Broad St., 18th Floor
    6                                       New York, NY 10004
        Stephen B. Kang (SBN 2922080)       T: (212) 549-2660
    7   Spencer E. Amdur (SBN 320069)       F: (212) 549-2654
        AMERICAN CIVIL LIBERTIES            lgelernt@aclu.org
    8   UNION FOUNDATION                    jrabinovitz@aclu.org
        IMMIGRANTS’ RIGHTS PROJECT          abalakrishnan@aclu.org
    9   39 Drumm Street                     dgalindo@aclu.org
        San Francisco, CA 94111
   10   T: (415) 343-1198                   *Admitted Pro Hac Vice
        F: (415) 395-0950
   11   samdur@aclu.org
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            12
                                                                      18cv0428
Case 3:18-cv-00428-DMS-MDD Document 446 Filed 08/14/19 PageID.7434 Page 14 of 14



    1                             CERTIFICATE OF SERVICE
    2         I hereby certify that on August 14, 2019, I electronically filed the foregoing
    3   with the Clerk for the United States District Court for the Southern District of
    4   California by using the appellate CM/ECF system. A true and correct copy of this
    5   brief has been served via the Court’s CM/ECF system on all counsel of record.
    6                                                 /s/ Lee Gelernt
    7                                                 Lee Gelernt, Esq.
                                                      Dated: August 14, 2019
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  2
                                                                                18cv0428
Case 3:18-cv-00428-DMS-MDD Document 446-1 Filed 08/14/19 PageID.7435 Page 1 of 3



         Lee Gelernt*                              Bardis Vakili (SBN 247783)
    1    Judy Rabinovitz*                          ACLU FOUNDATION OF SAN
         Anand Balakrishnan*                       DIEGO &
    2    AMERICAN CIVIL LIBERTIES                  IMPERIAL COUNTIES
         UNION FOUNDATION                          P.O. Box 87131
    3    IMMIGRANTS’ RIGHTS PROJECT                San Diego, CA 92138-7131
         125 Broad St., 18th Floor                 T: (619) 398-4485
    4    New York, NY 10004                        F: (619) 232-0036
         T: (212) 549-2660                         bvakili@aclusandiego.org
    5    F: (212) 549-2654
         lgelernt@aclu.org                         Stephen B. Kang (SBN 292280)
    6    jrabinovitz@aclu.org                      Spencer E. Amdur (SBN 320069)
         abalakrishnan@aclu.org                    AMERICAN CIVIL LIBERTIES
    7                                              UNION FOUNDATION
         Attorneys for Petitioner-Plaintiff        IMMIGRANTS’ RIGHTS PROJECT
    8    *Admitted Pro Hac Vice                    39 Drumm Street
                                                   San Francisco, CA 94111
    9                                              T: (415) 343-1198
                                                   F: (415) 395-0950
   10                                              samdur@aclu.org
   11

   12                       UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
   13

   14   Ms. L., et al.,                                 Case No. 18-cv-00428-DMS-MDD
   15                         Petitioners-Plaintiffs,
        v.
   16                                                   Date Filed: August 14, 2018
        U.S. Immigration and Customs Enforcement
   17   (“ICE”), et al.,
   18                                                   SUPPLEMENTAL
                            Respondents-Defendants.     DECLARATION OF MANOJ
   19                                                   GOVINDAIAH
   20

   21

   22

   23

   24

   25

   26

   27

   28
Case 3:18-cv-00428-DMS-MDD Document 446-1 Filed 08/14/19 PageID.7436 Page 2 of 3



    1
        1.    I, Manoj Govindaiah, make the following declaration based on my personal
    2
        knowledge and declare under the penalty of perjury pursuant to 28 U.S.C. § 1746
    3
        that the following is true and correct:
    4
        2.    I am an attorney and the Director of Litigation at RAICES. Previously I
    5
        served as RAICES Director of Family Detention Services for three years. The
    6
        RAICES is the primary legal services provider at the Karnes Family Residential
    7
        Center and provides legal services to the vast majority of detainees at Karnes
    8
        Family Residential Center.
    9
        3.    I have previously submitted several declarations in this case that provide my
   10
        background and credentials.
   11
        4.    In April 2019, the population at Karnes Family Residential Center shifted
   12
        from families to adults.
   13
        5.    In my experience, a family seeking asylum may request a credible fear
   14
        interview from any officer, and any agency. When the Karnes Family Residential
   15
        Center detained families, we frequently saw families who had not “triggered”
   16
        credible fear interviews when they were in CBP custody, meaning they had either
   17
        not been asked whether they had a fear of return, or they had not disclosed that they
   18
        did. Families in this situation were transferred to ICE custody to await removal
   19
        (based on their expedited removal orders). Often, upon arrival in ICE custody,
   20
        families would then trigger credible fear interviews by expressing a fear of return to
   21
        an officer at the Karnes County Residential Center.
   22
        6.    This process is consistent with 8 U.S.C. § 1225(b)(1)(A), which refers to
   23
        “immigration officer”, rather than an officer of a particular agency.
   24

   25

   26

   27

   28
                                                  1                                 18cv0428
Case 3:18-cv-00428-DMS-MDD Document 446-1 Filed 08/14/19 PageID.7437 Page 3 of 3
